CHIEF JUSTICE LEWIS
delivered the opinion oe the court.
Appellant, Joseph Godfrey, a laborer in the mine of appellee, Beattyville Coal Co., brought this action to recover damages for a personal injury, consisting of a severe burn and shock to his physical system, alleged to have resulted from explosion of inflammable gases and fire damp that had been negligently suffered to accumulate and impregnate the coal dust in the mine. There was on the trial involved the single inquiry whether the injury resulted from an explosion of the gas in the natural and ordinary process of blasting the coal bed with gunpowder, at which appellant was engaged, or from an unnecessary and unusual overcharge of powder. If the injury resulted from the first mentioned *341cause, then appellee is liable, because the duty was incumbent on it to keep the mine so far free from noxious and inflammable gases as to render prudent blasting of coal reasonably safe, which proper use of improved appliances would have enabled it to do; but if from the second cause, there is no liability because the reasonable and well established doctrine of contributory negligence applies. For, although there may have been enough gas in the mine when inflamed to cause the injury complained of, still, as complete and continuous exclusion of it from such place is generally impracticable, appellee was bound to keep it only so far excluded as to render proper and prudent blasting.in the mine with gunpowder reasonably safe. The lower court properly and fully instructed the jury in respect to the duty of appellee to provide and maintain circulation of pure air throughout the mine, so as to dilute and expel pernicious, poisonous, and inflammable gases, and, in case it negligently allowed fire damp or other inflammable gases to accumulate, the explosion of which injured appellant, to find for him. On the other hand, the jury was properly instructed to find for appellee in case they believed the injury was caused by appellant or his co-laborers imprudently and carelessly overloading, or improperly loading, a charge of powder, and not by an accumulation of fire damp or other explosive gases in the mine. We thiuk, however,it was erroneous to instruct the jury that the burden of proof was on appellant to show by a preponderance of evidence that the injury was caused by fire damp or other explosive gases, which appellee had negligently permitted to collect in said mine. Section 2731, Kentucky Statutes, requires each owner or lessee of a coal mine, under *342a penalty, to provide and maintain, by appliances and means therein described, a prescribed amount of ventilation throughout his mine; and all necessary for appellant to make out his case prima facie was to show the injury was caused by an explosion, and that appellee had not complied with the statute, and thus would have been shifted the burden upon appellee to show the injury was caused not by explosion of accumulated gases of a noxious and inflammable character, but, instead, by the imprudent and negligent manner in which the blasting was done by appellant. But the substantial rights of appellant -were not prejudiced by that instruction, nor by any other supposed error of the lower court; for the evidence clearly shows that the injury was caused by the negligent and reckless manner in which appellant and Ms co-laborers blasted the coal. For the evidence shows of the four or five holes bored in the coal bed and fired at the same time, one of them, though only four feet deep, was filled with powder to the depth of three feet, while the others were charged in as reckless a manner. In our opinion there is no room to reasonably doubt the explosion and consequent injury to appellant was caused wholly by his own negligence, and, consequently, he has no cause of action against appellee.
Judgment affirmed.